Pm Curiam:
The question whether the judgment No. 42 November Term 1886, confessed by Henry D. Kintzel to Mary Kintzel, was collusive, and intended to delay and defraud the creditors of said Henry, has been settled in favor of the integrity of the *77judgment by tbe finding of the auditor, approved by the learned court below. It needs no argument to show that the declarations of Henry D. Kintzel, made in the absence of the said Mary Kintzel, as to the consideration of the judgment, were inadmissible to affect the latter. The assignments of error do not raise any question as to interest upon the arrears of dower.
The decree is affirmed, and the appeal dismissed, at the costs of the appellants.